Per Curiam.
This is an employee’s petition for specific compensation benefits under G. L. 1956, §28-33-19, as amended. The cause is here on the respondent’s appeal from a final decree of the full commission affirming a decree entered by the trial commissioner granting the petitioner’s prayer for additional specific compensation payments covering the loss by severance of one half of the third phalange of each of the four fingers of her right hand, the preliminary agreement having described the nature and location of her injury as “Traumatic amputation of first two digits of index, middle, ring and little finger.”
The pertinent facts are discussed in Mustapha v. Patton-MacGuyer Co., 100 R. I. 493, 217 A.2d 240, which involved an identical petition and where we held that “The ends of justice would be best served if the cause were remanded to the commission to permit a determination of the percentage of loss of use of the hand and on that basis to establish the number of weeks of specific compensation to which she would be entitled, credit being allowed for the specific compensation already paid for the loss by severance of the fingers of the same hand.”
Our decision in that case has mooted the question presented here since it has been established that petitioner has sustained a loss of use of her right hand. The commission’s determination of percentage of loss will dispose of this entire issue.
The respondent’s appeal is denied and dismissed, the decree appealed from is affirmed, and the cause is remanded to the workmen’s compensation commission for further proceedings in accordance with this opinion.
George C. Berk, for petitioner.
Worrell and Hodge, Eldridge H. Henning, Jr., for respondent.